Keefe, Judge:
These reappraisements were filed by the collector against the action of the appraiser in determining the value of certain filters and filtering paper imported from Sweden. The appraiser approved the entered value of the unit invoice prices, less trade discount 25 per centum, less freight and f. o. b. charges, plus zinc packing, as entered.
At the trial it was conceded by counsel for the importer that the foreign value is the proper basis of the dutiable value of the merchandise, and it was agreed between counsel that the foreign value of the merchandise herein is represented by the prices set forth in schedule A hereto attached and made a part hereof.
In view of the agreed statement of facts I find that the dutiable value of the merchandise is the prices' appearing upon schedule A hereto attached.
Judgment will be entered accordingly.
Schedule A




*512